Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   February 16, 2017

The Court of Appeals hereby passes the following order:

A17D0268. IN THE INTEREST OF M. S., a child (Mother).

        On January 24, 2017, the mother of minor child M. S. filed this application for
discretionary appeal from the trial court’s order denying her motion for a new trial in
this termination of parental rights case. The mother has failed, however, to include
a stamped “filed” copy of her motion for a new trial.1 As a result, we are unable to
ascertain whether her motion was timely filed and thus tolled the time for filing this
application.2
        An application is timely if it is filed within 30 days of entry of the order sought
to be appealed. OCGA § 5-6-35 (d). For this Court to have jurisdiction, an
application for discretionary appeal must be timely filed. See In the Interest of
B. R. F., 299 Ga. 294, 298 (788 SE2d 416) (2016); Boyle v. State of Ga., 90 Ga. App.
734 (380 SE2d 57) (1989). Although a motion for a new trial may extend the time
in which appellate relief may be sought, it must be filed within 30 days of the entry
of judgment. OCGA §§ 5-5-40 (a); 5-6-35 (d). An untimely motion for a new trial
is void and does not toll the time for filing the application. See Wright v. Rhodes, 198
Ga. App. 269 (401 SE2d 35) (1990).
        As the applicant, the mother bears the burden of showing that her application
should be granted. Harper v. Harper, 259 Ga. 246 (378 SE2d 673) (1989). As part

        1
         The mother has submitted a copy of a motion for new trial, but it lacks a
“filed” stamp.
        2
            The order terminating the mother’s parental rights was entered on May 3,
2016.
of this burden, she is required to “include with the application a copy of any petition
or motion that led directly to the order or judgment being appealed.” Court of
Appeals Rule 31 (e); see also OCGA § 5-6-35 (c). By omitting from her application
a stamped “filed” copy of her motion for a new trial, the mother has failed to show
that this Court has jurisdiction to consider her application. Consequently, this
application for discretionary appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/16/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.